

117 HR 4964 IH: Treatment Court, Rehabilitation, and Recovery Act of 2021
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4964IN THE HOUSE OF REPRESENTATIVESAugust 6, 2021Ms. Lofgren (for herself and Mr. McKinley) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to modify the provisions relating to treatment courts.1.Short titleThis Act may be cited as the Treatment Court, Rehabilitation, and Recovery Act of 2021.2.Treatment courts(a)In generalTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by striking part EE (34 U.S.C. 10611 et seq.) and inserting the following: EETreatment court discretionary grant program2951.Grant authority(a)In generalThe Attorney General may make grants—(1)to States, State courts, local courts, units of local government, and Indian tribal governments, acting directly or through agreements with other public or private entities; and(2)to establish or enhance—(A)juvenile drug treatment courts that serve teens charged with delinquency offenses caused or influenced by a moderate to severe substance use disorder or co-occurring mental health disorder;(B)family treatment courts that serve parents or guardians in dependency proceedings facing allegations of child abuse or neglect caused or influenced by a moderate to severe substance use disorder;(C)Tribal healing to wellness courts that serve Native Americans by providing healing and communal practices to serve persons charged with drug- or alcohol-related violations of Tribal laws;(D)impaired driving courts that serve adults charged with repeated instances of driving under the influence of drugs or alcohol;(E)adult drug treatment courts that serve as an alternative to incarceration for adults with substance use disorders, including co-occurring substance use and mental health disorders; and(F)any other treatment courts that adhere to national best practice standards endorsed by the National Association of Drug Court Professionals.(b)LimitationEconomic sanctions imposed in this section shall not be at a level that would interfere with the treatment and must conform to constitutional standards including, but not limited to, an opportunity to present evidence at a hearing regarding the participant’s financial status and ability to pay.2952.Administration(a)DefinitionsIn this section:(1)Medication for addiction treatmentThe term medication for addiction treatment means the use of medications approved by the Food and Drug Administration for the treatment of substance use disorder.(2)State substance abuse authorityThe term State substance abuse authority means the State agency responsible for administering the Substance Abuse Prevention and Treatment Block Grant under subpart II of part B of title XIX of the Public Health Service Act (42 U.S.C. 300x–21 et seq.). (b)ConsultationThe Attorney General shall consult with the Secretary of Health and Human Services and any other appropriate officials in carrying out this part.(c)Use of componentsThe Attorney General may utilize any component or components of the Department of Justice in carrying out this part.(d)Regulatory authorityThe Attorney General may issue regulations and guidelines necessary to carry out this part.(e)Administrative costs(1)Not more than 10 percent of a grant made under this part may be used for costs incurred to administer such grant.(f)ApplicationsIn addition to any other requirements that may be specified by the Attorney General, an application for a grant under this part shall—(1)explain the long-term strategy and detailed implementation plan that outlines how the program will—(A)serve treatment courts described in 2951(a)(2);(B)achieve the implementation of national best practice standards described in section 2951(a)(2)(F); and(C)obtain the necessary support to continue the proposed program following the conclusion of Federal support;(2)certify that—(A)the program will not discriminate based upon race, gender, gender identity, religion, national origin, sexual orientation, economic status, or immigration status;(B)the program will provide adequate protections for offenders’ right to competent counsel;(C)evidence-based clinical assessment will determine the level of care, and that evidence-based substance use disorder treatment, including medication for addiction treatment, will be available if clinically appropriate;(D)substance use disorder treatment providers and services are licensed or accredited by the State substance abuse authority and that State standards of care will be utilized;(E)there has been appropriate consultation with all affected agencies and that there will be appropriate coordination with all affected agencies, including State or local prosecutors, the defense bar, law enforcement, probation, courts, State or local treatment agencies, and other community services;(F)1 or more designated judges are responsible for the program;(G)there is an inability to fund the program adequately without Federal assistance;(H)Federal support provided will be used to supplement, and not supplant, State, Indian tribal, and local sources of funding that would otherwise be available;(I)the payment, in whole or part, by the participant of treatment costs and restitution, to the extent practicable, shall be based on ability to pay and will not be at a level that would interfere with program participation; and(J)impaired driving court applicants are compliant with section 164(b) of title 23, United States Code;(3)describe—(A)the admission criteria to ensure that—(i)the criteria are broad enough to provide equal access for all individuals under the treatment court’s jurisdiction who are in high need of substance use disorder treatment based on evidence-based clinical assessments;(ii)the individual circumstances of each offender are considered as mitigating or aggravating factors;(iii)an evidence-based clinical assessment is utilized to determine the level of care; and(iv)the public safety needs of the applicant’s jurisdiction will be met, taking into consideration—(I)criminal history; (II)the current case before the court; and(III)risk to the community; (B)the components of the program to include—(i)a process to ensure equivalent access and retention in the program that includes collecting and examining access and retention data to ensure unfair disparities do not exist for racial and ethnic minority or female participants in admission protocols or elsewhere in the program;(ii)substance use disorder or mental health treatment for each participant based on individualized assessments and evidence-based treatment services;(iii)case management, relapse prevention, education, vocational training, job placement, housing placement, medical and dental care, parenting programs, child care, or other family support services for each participant who requires such services;(iv)diversion, probation, or other supervised release; (v)evidence-based graduated responses;(vi)periodic and random testing for the use of controlled substances or other addictive substances; and(vii)the methodology that will be used to evaluate the program’s process and outcomes; and(C)the related governmental or community initiatives that complement the program.2953.ApplicationsTo request funds under this part, the chief executive or the chief justice of a State, or the chief executive or judge of a unit of local government or Indian tribal government, or the chief judge of a State court, or the judge of a local court or Indian tribal court shall submit an application to the Attorney General in such form and containing such information as the Attorney General may reasonably require.2954.Federal share(a)In generalThe Federal share of a grant made under this part may not exceed 75 percent of the total costs of the program described in the application submitted under section 2953 for the fiscal year for which the program receives assistance under this part, unless the Attorney General waives, wholly or in part, the requirement of a matching contribution under this section.(b)In-Kind contributionsIn-kind contributions may constitute a portion of the non-Federal share of a grant.2955.Distribution and allocation of fundingThe Attorney General shall ensure—(1)all grants awards have in place a process to ensure equivalent access and retention in the program that includes—(A)collecting and examining access and retention data to ensure unfair disparities do not exist for racial and ethnic minority or female participants in admission protocols or elsewhere in the program;(B)modifying the eligibility criteria, admissions protocols, and other program elements to address disparities, enhance recruitment, and improve retention;(C)continually monitoring whether racial and ethnic minority and female participants have equal access to the programs, receive equivalent services in the programs, and successfully complete the programs at rates equivalent to non-minorities and males; and(D)admission criteria that serve individuals with a high need of substance use disorder treatment based on clinical assessments;(2)all grant awards—(A)use evidence-based clinical assessment to determine the level of care for evidence-based substance use disorder treatment, including medication for addiction treatment, if clinically appropriate and available;(B)use substance use disorder treatment providers and services are licensed or accredited by the State substance abuse authority and that standards of care of the State are used;(3)priority in funding is given to those applicants that have demonstrated adherence to the practice standards established or endorsed by the National Association of Drug Court Professionals;(4)all States, State courts, local courts, units of local government, and Indian Tribal governments are provided with an opportunity to apply and be considered for a grant under this part;(5)to the extent practicable, equitable geographic distribution of grant awards is made; and(6)training and technical assistance is available to States that applied and did not receive a grant award.2956.Report(a)Grant reportA State, Indian Tribal government, or unit of local government that receives funds under this part during a fiscal year shall submit to the Attorney General a description and an evaluation report on a date specified by the Attorney General regarding the effectiveness of this part.(b)EvaluationThe Department of Justice, Bureau of Justice Assistance shall conduct a national multi-site evaluation on the effectiveness of treatment courts to be submitted to Congress within three years of enactment of this bill. The evaluation shall focus on target population, evidence-based substance use and mental health treatment, including medication for addiction treatment, recidivism, and program outcomes.2957.Technical assistance, training, and evaluation(a)Technical assistance and trainingThe Attorney General may provide technical assistance and training in furtherance of the purposes of this part. All training and technical assistance must adhere to the national best practice standards established by the National Association of Drug Court Professionals or those approved by the Department of Justice.(b)EvaluationsIn addition to any evaluation requirements that may be prescribed for grantees (including uniform data collection standards and reporting requirements), the Attorney General shall carry out or make arrangements for evaluations of programs that receive support under this part.(c)AdministrationThe technical assistance, training, and evaluations authorized by this section may be carried out directly by the Attorney General, in collaboration with the Secretary of Health and Human Services, or through grants, contracts, or other cooperative arrangements with other entities.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,0000 for each year for fiscal years 2022 through 2026..